DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
“an air conditioning unit configured to cool and heat an interior of a vehicle”.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such corresponding structures are:
Vehicle HAVC (heat, air ventilation, and cooling) device (see para 51 PGPub).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are:
An integrated control unit configured to:
integrally control the air conditioning unit, the first thermoelectric module, and the second thermoelectric module,
control a temperature of the first thermoelectric module and a temperature of the second thermoelectric module based on a thermal demand (Td) value for fully automatic temperature control (FATC) of the air conditioning unit,
cool the first thermoelectric module and the second thermoelectric module when the thermal demand value is below a predetermined reference thermal demand range,
heat the first thermoelectric module and the second thermoelectric module when the thermal demand value is above the predetermined reference thermal demand range.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Such corresponding structures are:
No corresponding structure is identified in the specification. Please see below.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The Specification does not describe the structure of integrated control unit and its resulting functions of:
- integrally control the air conditioning unit, the first thermoelectric module, and the second thermoelectric module,
- control a temperature of the first thermoelectric module and a temperature of the second thermoelectric module based on a thermal demand (Td) value for fully automatic temperature control (FATC) of the air conditioning unit,
- cool the first thermoelectric module and the second thermoelectric module when the thermal demand value is below a predetermined reference thermal demand range,
- heat the first thermoelectric module and the second thermoelectric module when the thermal demand value is above the predetermined reference thermal demand range,
in sufficient detail that one skilled in the art would reasonably conclude that the inventor had possession of the claimed invention, especially when the Specification does not provide any disclosure of how the above functions are accomplished. In other words, the claims and the Specification appear to set out a desired functional result of the integrated control unit, without sufficiently identifying how the invention achieves the claimed functional result. See Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 692 (Fed. Cir. 2015) (citing Ariad, 598 F.3d at 1349) (explaining that the written description requirement is not met if the Specification merely describes a desired result). The Specification provides no guidance or example as to what is necessary in order to provide an integrated control unit having the desired results listed above. Without any such guidance or example in the Specification as to what is structure achieves the functional limitation, the Specification does not demonstrate that Applicant possessed the functionally-defined integrated control unit recited in the claims. Claim 1 is thus rejected under 35 U.S.C. § 112(a) as failing to meet the written description requirement.
Claims 2 - 9 are rejected as being dependent on a claim which fail to meet the written description requirement.
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Claim 6 states “the heat pipe is made of a phase change material (PCM),” however it is unclear how a heat pipe could be made from a PCM. When referring to the material of a heat pipe, one of ordinary skill in the art would interpret that to mean the heat pipe envelope or case material that serves to contain the working fluid. If that interpretation were to be used the resulting device would be inoperative - the heat pipe would lose its shape and ability to contain the working fluid, as the casing would be liquid. As such, the nature of the invention is unclear. Typically, PCM is used in the liquid/solid and solid/liquid phases to capitalize on the latent heat of a phase change, however liquid/gas PCMs exist as well. One might argue that the PCM claimed is in fact the working medium of the heat pipe, since the working medium of heat pipes necessarily undergoes a phase change, however that interpretation is not supported by the specification. Applicant has not provided adequate direction to allow one of ordinary skill in the art to make or use the invention. The claim limitation further casts doubt on whether a working example exists since, as detailed above, the device as described is inoperable. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “integrated control unit” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that can perform the claimed acts. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claims 1 – 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “integrated” in claims 1 - 3 is a relative term which renders the claims indefinite. The term “integrated” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of integration would be required to meet the limitation, especially in light of the fact that no structure is disclosed which performs the claimed function. For the purpose of examination, a control unit will be considered to be “integrated” if is operably connected to sensors or other hardware.
Claims 2 – 9 are rejected as being dependent on an indefinite claim.
Claims 1 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The term “integrally” in claims 1 and 10 is a relative term which renders the claims indefinite. The term “integrally” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of integration would be required to meet the limitation, especially in light of the fact that no structure is disclosed which performs the claimed function. For the purpose of examination, a control unit will be considered to be operating “integrally” if it is operably connected to sensors or other hardware.
Claims 2 – 9 and 11 – 15 are rejected as being dependent on an indefinite claim.
Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 states “the heat pipe is made of a phase change material (PCM),” however it is unclear how a heat pipe could be made from a PCM. When referring to the material of a heat pipe, one of ordinary skill in the art would interpret that to mean the heat pipe envelope or case material that serves to contain the working fluid. If that interpretation were to be used the resulting device would be inoperative - the heat pipe would lose its shape and ability to contain the working fluid, as the casing would be liquid. For the purpose of examination, the limitation will be met by any heat pipe, since heat pipes employ a phase transition.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3 and 10 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schumacher (US 2017/0334263).
Re: Claim 1, Schumacher discloses a vehicle temperature control system (vehicle microclimate system, para 5) comprising:
an air conditioning unit configured to cool and heat an interior of a vehicle (HVAC thermal conditioning system 18, para 59);
a first thermoelectric module mounted in a steering wheel of the vehicle (steering wheel microclimate device 70, para 67) and configured to be selectively heated or cooled (para 67);
a second thermoelectric module mounted in a seat of the vehicle (thermal element 66, para 67) and configured to be selectively heated or cooled (para 67); and
an integrated control unit (controller 22, para 59) configured to integrally control the air conditioning unit, the first thermoelectric module, and the second thermoelectric module (para 59, HVAC system and microclimate devices are connected to the controller).
Re: Claim 2, Schumacher discloses the vehicle temperature control system of claim 1, wherein the integrated control unit is configured to control a temperature of the first thermoelectric module and a temperature of the second thermoelectric module (step 92, fig. 4) based on a thermal demand (Td) value (step 94, fig. 4, ‘perceived occupant personal comfort’ is a thermal demand value) for fully automatic temperature control (FATC) of the air conditioning unit (the controller 22 is capable of performing the claimed function; see MPEP 2114 IV and Claim Interpretation above).
Re: Claim 3, Schumacher discloses the vehicle temperature control system of claim 2, wherein the integrated control unit is configured to cool the first thermoelectric module and the second thermoelectric module (para 70, controller commands thermoelectric modules) when the thermal demand value is below a predetermined reference thermal demand range (para 65, reference variable is a look-up table or a setpoint; para 79, the control scheme is presented by way of example – if occupant is hot then the devices are commanded to cool; “hot” would be indicative of below a predetermined reference thermal demand range for “heat”), and the integrated control unit is configured to heat the first thermoelectric module and the second thermoelectric module when the thermal demand value is above the predetermined reference thermal demand range (para 65, reference variable is a look-up table or a setpoint; para 79, if occupant is cold then devices are commanded to heat; “cold” would be indicative of above a predetermined reference thermal demand range for “cool”) (the controller 22 is capable of performing the claimed function; see MPEP 2114 IV and Claim Interpretation above).
Re: Claim 10, Schumacher discloses a method of controlling a vehicle temperature control system (method 80, fig. 4, para 75): the control system including an air conditioning unit configured to cool and heat an interior of a vehicle (HVAC thermal conditioning system 18, para 59), a first thermoelectric module mounted in a steering wheel of the vehicle and configured to be selectively heated or cooled (steering wheel microclimate device 70, para 67), and a second thermoelectric module mounted in a seat of the vehicle and configured to be selectively heated or cooled (thermal element 66, para 67), the method comprising: a measurement step of measuring a thermal demand value for fully automatic temperature control (FATC) of the air conditioning unit (steps  88 and 90, fig. 4); and a control step of integrally controlling the air conditioning unit (step 96, fig. 4, macroclimate device is the vehicle HVAC system), the first thermoelectric module, and the second thermoelectric module based on the thermal demand value (step 92, fig. 4, micro climate devices are first and second thermoelectric modules).
Re: Claim 11, Schumacher discloses the method of claim 10, wherein in the control step, a temperature of the first thermoelectric module and a temperature of the second thermoelectric module are controlled based on the thermal demand value (para 24, microclimate devices are commanded in response to a climate conditioning transition parameter).
Re: Claim 12, Schumacher discloses the method of claim 11, wherein in the control step, the first thermoelectric module and the second thermoelectric module are cooled when the thermal demand value is below a predetermined reference thermal demand range, and the first thermoelectric module and the second thermoelectric module are heated when the thermal demand value is above the predetermined reference thermal demand range (para 79, microclimate devices are heated or cooled depending on the condition, e.g. devices are commanded to cool if the environment is hot, and vice versa; “cold” would be indicative of above a predetermined reference thermal demand range for “cool” and “hot” would be indicative of below a predetermined reference thermal demand range for “heat”).
Re: Claim 13, Schumacher discloses the method of claim 12, wherein in the control step, an operation of the second thermoelectric module stops when an operating time for cooling and heating the second thermoelectric module is above a predetermined operating time range (para 78, controller can operate devices for a preset amount of time).
Re: Claim 14, Schumacher discloses the method of claim 12, wherein in the control step, an operation of the first thermoelectric module stops when an operating time for cooling and heating the first thermoelectric module is above a predetermined operating time range (para 78, controller can operate devices for a preset amount of time).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) as applied to claim 1 above, and further in view of Novisoff (US 9,791,184).
Re: Claim 4, while Schumacher discloses the first thermoelectric module mounted in the steering wheel (see para 67), Schumacher does not disclose the first thermoelectric module comprises: a first thermoelectric material layer mounted in the steering wheel; a thermal diffusion layer configured to cover the first thermoelectric material layer; a heat pipe provided below the first thermoelectric material layer; and a heat sink provided below the heat pipe. 
However, it is noted that there are only a finite number of thermoelectric heating/cooling structures available to one having ordinary skill in the art for use in automotive applications. In this regard, it is noted that Novisoff teaches a first thermoelectric material layer (TEC, fig. 1A); a thermal diffusion layer configured to cover the first thermoelectric material layer (conductive perimeter, fig. 1A); a heat pipe below the first thermoelectric layer (heat pipe, fig. 1A); and a heat sink provided below the heat pipe (heat sink, fig. 1A). 
Therefore, in view of Novisoff’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first thermoelectric module of Schumacher with the a first thermoelectric material layer mounted in the steering wheel; a thermal diffusion layer configured to cover the first thermoelectric material layer; a heat pipe provided below the first thermoelectric material layer; and a heat sink provided below the heat pipe.  Such a provision was suitable and known in the art (see KSR int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)); such would provide the benefit of normalizing surface temperatures (reducing localized extreme temperatures), thereby increasing user comfort and reducing the risk of exposure to excessive heat or cold.
Re: Claim 6, Schumacher in view of Novisoff teaches the heat pipe is made of a phase change material (PCM)(see Claim Interpretation above).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) in view of Novisoff (US 9,791,184), as applied to claim 4 above, and further in view of Jenny (US 2011/0100155).
Re: Claim 5, Schumacher is silent on further comprising: a felt layer configured to cover the thermal diffusion layer.
However Jenny teaches a steering wheel (1, fig. 1) comprising felt coverings (6, fig. 1; para 66) on the outside of the rim, configured to improve grip (para 7). 
Therefore, in view of Jenny’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the first thermoelectric module of Schumacher in view of Novisoff with the a felt layer configured to cover the thermal diffusion layer. Such would provide improved grip (see para 7).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) as applied to claim 1 above, and further in view of Shimizu (US 2016/0129817).
Re: Claim 7, while Schumacher discloses the second thermoelectric module mounted in the seat (see para 67),  Schumacher is silent on the second thermoelectric module comprises: a first layer provided in the seat; a second thermoelectric material layer disposed on an upper surface of the first layer; a second layer disposed to cover the second thermoelectric material layer; and a flexible support layer disposed between the first layer and the second layer and configured to support the second thermoelectric material layer.
However, it is noted that there are only a finite number of thermoelectric heating/cooling structures available to one having ordinary skill in the art for use in automotive applications. In this regard, it is noted that Shimizu teaches the second thermoelectric module comprises: a first layer provided in the seat (seat cushion 201, fig. 6, para 61; first layer is the portion of seat cushion 201 that is in contact with the panel heater 20); a second thermoelectric material layer (panel heater 20, fig. 1; para 85 - the panel heater can be a Peltier device) disposed on an upper surface of the first layer; a second layer disposed to cover the second thermoelectric material layer (cover 30, fig. 1); and a flexible support layer (intermediate member 40, fig. 1, intermediate member 40 can be made of resin, which is flexible – see para 57) disposed between the first layer and the second layer (fig. 1, 40 is between 20 and 30) and configured to support the second thermoelectric material layer (element 40 is in contact with 20, and thus provides mechanical support).
Therefore, in view of Shimizu’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the vehicle temperature control system of Schumacher with the second thermoelectric module comprises: a first layer provided in the seat; a second thermoelectric material layer disposed on an upper surface of the first layer; a second layer disposed to cover the second thermoelectric material layer; and a flexible support layer disposed between the first layer and the second layer and configured to support the second thermoelectric material layer. Such a provision was suitable and known in the art (see KSR int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)); such would provide the benefit of eliminating or reducing the need to experiment with various configurations, reducing cost and development time.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) in view of Shimizu (US 2016/0129817), as applied to claim 7 above, and further in view of Cho (US 2016/0056360).
Re: Claim 8, Schumacher in view of Shimizu is silent on wherein the flexible support layer is made of a polydimethylsiloxane (PDMS) material.
However Cho teaches the flexible support layer is made of a polydimethylsiloxane PDMS (para 39). 
Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the second thermoelectric module of Schumacher in view of Shimizu with the flexible support layer is made of a polydimethylsiloxane (PDMS) material. Such would provide the benefit of providing mechanical stability (see para 39).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) in view of Shimizu (US 2016/0129817), as applied to claim 7 above, and further in view of Line (US 2018/0229632).
Re: Claim 9, Schumacher in view of Shimizu is silent on wherein the first layer is made of a phase change material (PCM).
However Line teaches a vehicle seat comprising the first layer is made of a phase change material (PCM 125, fig. 4, para 56).
Therefore, in view of Line’s teaching, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the second thermoelectric module of Schumacher in view of Shimizu with the first layer is made of a phase change material. Such would provide the benefit of increasing heat transfer efficiency (Line para 56).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schumacher (US 2017/0334263) as applied to claim 14 above, and further in view of Petrovski (US 9,685,599).
Re: Claim 15, Schumacher is silent on in the control step, an operation of cooling the first thermoelectric module intermittently turns on or off.
However Petrovski teaches a thermoelectric device, configured to cool (col 1 lines 30 - 31), wherein pulse-width modulation can be used to control the temperature of a thermoelectric device by modifying the duty cycle (col 8 lines 54 - 57). A pulse-width modulated signal with a duty cycle of less than 100% is indeed intermittent operation. Thus Petrovski teaches in the control step, an operation of cooling the first thermoelectric module intermittently turns on or off.
Therefore, in view of Petrovski’s teaching, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide the method of Schumacher with in the control step, an operation of cooling the first thermoelectric module intermittently turns on or off. Such would provide the benefit of providing finer control over the temperature of the thermoelectric element. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER C PILLOW whose telephone number is (571)272-6112. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER C PILLOW/            Examiner, Art Unit 3763                                                                                                                                                                                            

/TAVIA SULLENS/            Primary Examiner, Art Unit 3763